
	
		II
		Calendar No. 178
		111th CONGRESS
		1st Session
		S. 1776
		IN THE SENATE OF THE UNITED STATES
		
			October 13, 2009
			Ms. Stabenow introduced
			 the following bill; which was read the first time
		
		
			October 14, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for the update under the Medicare physician fee schedule for years
		  beginning with 2010 and to sunset the application of the sustainable growth
		  rate formula, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Physician Fairness Act of
			 2009.
		2.Medicare physician fee
			 schedule update for years beginning with 2010
			(a)UpdateSection 1848(d) of the Social Security Act
			 (42 U.S.C. 1395w–4(d)) is amended by adding at the end the following new
			 paragraph:
				
					(10)Update for 2010
				and subsequent yearsThe
				update to the single conversion factor established in paragraph (1)(C) for 2010
				and each subsequent year shall be 0
				percent.
					.
			(b)Conforming
			 sunset of sustainable growth rateSection 1848(f)(1)(B) of the Social
			 Security Act (42 U.S.C. 1395w–4(f)(1)(B)) is amended by inserting
			 (ending with 2008) after each succeeding
			 year.
			
	
		October 14, 2009
		Read the second time and placed on the
		  calendar
	
